Citation Nr: 1228438	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  04-14 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a skin disorder, claimed as bumps on the neck, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for hair loss and scarring, to include as due to an undiagnosed illness.  

3.  Entitlement to an initial compensable rating for ectopic eczematous dermatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1989 to September 1992 and from December 2003 to March 2005, as well as a period of active duty for training (ADT) from April 4, 1998 to April 18, 1998.  The appeal comes before the Board of Veterans' Appeals (Board) from June 2003 and June 2005 rating decisions rendered by the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at a hearing before a Veterans Law Judge in November 2008 that is no longer employed with the Board.  In correspondence mailed in June 2012, the Veteran was notified that if he desired another hearing before a Veterans Law Judge still employed with the Board, he needed to notify VA of this fact within 30 days.  Otherwise, it would be assumed that the Veteran did not desire another hearing.  To date, VA has not received a request from the Veteran for another hearing, and as such, VA will proceed with this claim without scheduling a new hearing.  

The issue of entitlement to an increased disability evaluation for a left ankle condition was raised by the Veteran in August 2008, but a review of the claims file and Virtual VA fails to reflect that this issue has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  Remand is required to obtain a skin examination and addendum opinion.

Regarding the issue of entitlement to service connection for bumps of the neck, to include pseudofolliculitis barbae (PFB) and acne keloidosis nuchae, remand is required to obtain an addendum opinion.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, PFB was diagnosed in November 1990, during active duty.  But upon service discharge, the skin examination was normal, and the Veteran denied skin disease.  PFB was diagnosed again in 2001, prior to his second period of active duty.  The 2009 VA examiner determined that PFB was not related to service because it was only shown in 1990; the examiner did not address the presence of a 2001 diagnosis.  The 2011 VA examination did not address PFB.  Accordingly, remand is required for an addendum opinion.  

Regarding the increased initial evaluation claim, remand is required for an additional VAX.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A VA examination of the skin was conducted in October 2011.  However, a review of this examination report fails to demonstrate whether the Veteran's eczema was examined as part of this examination, as dermatitis or eczema is not marked as one of the Veteran's current skin conditions.  Furthermore, while the record contains a VA examination report from July 2009, this report fails to discuss whether there is any scarring associated with the Veteran's eczema, and if so, whether it is of such severity as to warrant a compensable disability evaluation.  Diagnostic Code 7806 provides ratings for dermatitis or eczema.  Dermatitis or eczema is to be rated under either the criteria under Diagnostic Code 7806 or to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  

Therefore, the Veteran should be scheduled for a VA examination to determine the current level of severity of his service-connected eczema of the arms.  The examiner should indicate the percentage of the Veteran's exposed areas, and his total body area, affected by this condition.  The examiner should also discuss whether the Veteran suffers from any residual scarring as a result of this disability, and indicate the total area of the Veteran's scarring, whether it is deep or causes limitation of motion, whether it is unstable or whether it is painful on examination.  

The Appeals Management Center (AMC) should also incorporate into the claims file any VA treatment records prepared since February 2010 - the most recent evidence currently in the claims file.  

Regarding the issue of entitlement to service connection for alopecia, remand is required because it is inextricably intertwined with the other claims on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).  Here, the issue of entitlement to service connection for bumps of the neck will impact this issue.  The 2011 VA examiner found that alopecia was due to the Veteran's follicular condition.  Thus the grant of service connection for PFB would impact the alopecia issue.  Accordingly, remand is required. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment, particularly those dated after February 2010.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AMC should also inform the Veteran that he can also provide alternative forms of evidence.  

2.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the current residuals and severity of his service-connected dermatitis and to obtain an addendum opinion regarding PFB.  The entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  

The examiner is asked to perform all necessary tests and studies, and address the following:

(a) Provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that current PFB was caused or aggravated by active service.  The examiner must specifically address the diagnoses of PFB in 1990, 2001, and 2006.  

(b) Determine the overall percentage of the Veteran's total body area, as well as just his exposed areas, affected by his service-connected eczematous dermatitis.  

(c) Determine whether the Veteran suffers from any scarring associated with his service-connected eczematous dermatitis.  If so, indicate the total area of the Veteran's scarring, whether it is deep or causes limitation of motion, whether it is unstable or whether it is painful on examination.  

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



